Name: Council Regulation (Euratom, ECSC, EC) No 2485/96 of 20 December 1996 adjusting, with effect from 1 July 1996, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  social protection
 Date Published: nan

 28 . 12. 96 fENl Official Journal of the European Communities No L 338/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EC) No 2485/96 of 20 December 1996 adjusting, with effect from 1 July 1996, the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (Euratom, ECSC, EC) No 1354/96 (2), and in particular Articles 63 , 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1996 annual review; Whereas, in accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 1997 will entail the establishment, not later than 31 December 1997, of new weightings with retroactive effect from 1 July 1997; Whereas these new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the 1997 period for which payment has already been made on the basis of this Regulation; Whereas provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums paid in excess in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Council 's decision on the annual adjustment in respect of 1997; Whereas provision should be made for the effects of any such recovery to be spread over a period of not more than 12 months following the date of entry into force of the Council 's decision on the annual adjustment in respect of 1997, (') OJ No L 56, 4 . 3 . 1968 , p . 1 . 2 OJ No L 175, 13 . 7. 1996, p. 1 . No L 338/2 EN Official Journal of the European Communities 28 . 12. 96 HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1996 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following: Step Grade 12 3 4 5 6 7 8 A 1 424 536 447 088 469 640 492 192 514 744 537 296 A2 376 741 398 261 419 781 441 301 462 821 484 341 A 3/LA 3 312011 330 834 349 657 368 480 387 303 406 126 424 949 443 772 A 4/LA 4 262 119 276 812 291 505 306 198 320 891 335 584 350 277 364 970 A 5/LA 5 216 110 228 912 241 714 254 516 267 318 280 120 292 922 305 724 A 6/LA 6 186 755 196 945 207 135 217 325 227 515 237 705 247 895 258 085 A 7/LA 7 160 759 168 758 176 757 184 756 192 755 200 754 A 8/LA 8 142 178 147 912 B 1 186 755 196 945 207 135 217 325 227 515 237 705 247 895 258 085 B 2 161 810 169 396 176 982 184 568 192 154 199 740 207 326 214912 B 3 135 724 142 032 148 340 154 648 160 956 167 264 173 572 179 880 B 4 117 388 122 859 128 330 133 801 139 272 144 743 150 214 155 685 B 5 104 931 109 358 113 785 118212 C 1 119 734 124 562 129 390 134 218 139 046 143 874 148 702 153 530 C 2 104 142 108 567 112 992 117417 121 842 126 267 130 692 135 117 C 3 97 145 100 936 104 727 108 518 112 309 116 100 119 891 123 682 C 4 87 778 91 334 94 890 98 446 102 002 105 558 109 114 112 670 C 5 80 936 84 253 87 570 90 887 D 1 91 471 95 470 99 469 103 468 107 467 1 1 1 466 115 465 119 464 D 2 83 403 86 955 90 507 94 059 97 611 101 163 104 715 108 267 D 3 77 625 80 948 84 271 87 594 90 917 94 240 97 563 100 886 D 4 73 192 76 194 79 196 82 198 (b)  Bfrs 6 336 shall be replaced by Bfrs 6 425 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 8 160 shall be replaced by Bfrs 8 274 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 14 578 shall be replaced by Bfrs 14 782 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 7 292 shall be replaced by Bfrs 7 394 in the first paragraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1996, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants is replaced by the following: 28 . 12. 96 EN Official Journal of the European Communities No L 338/3 \ Step Category Group 1 2 3 4 A I 199 320 224 010 248 700 273 390 II 144 663 158 759 172 855 186 951 III 121 567 126 983 132 399 137 815 B IV 116782 128 214 139 646 151 078 v 91 729 97 776 103 823 109 870 C VI 87 242 92 378 97 514 102 650 \ VII 78 084 80 741 83 398 86 055 D VIII 70 576 74 733 78 890 83 047 IX 67 967 68 914 69 861 70 808 Article 3 With effect from 1 July 1996, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 3 856 per month for officials in Grade C4 or C5,  Bfrs 5 912 per month for officials in Grade Cl , C2 or C3 . Belgium 100,0 Denmark 125,4 Germany 1 1 1 ,5 except: Bonn 100,8 Karlsruhe 99,0 Munich 110,4 Greece 86,5 Spain 91,3 France 116,4 Ireland 92,1 Italy 97,0 except: Varese 92,7 Luxembourg 1 00,0 Netherlands 104,9 Austria 1 1 47 Portugal 84,0 Finland 117,0 Sweden 1 1 7,6 United Kingdom 1 1 5,3 except : Culham 91,5 Article 4 Pensions for which entitlement has accrued by 1 July 1996 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Article 5 With effect from 1 July 1996, the date '1 July 1995' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1996'. 3 . The weightings applicable to pensions shall bedetermined in accordance with Article 82 ( 1 ) of the Staff Regulations . Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (') shall remain in force . 4 . In accordance with Annex XI to the Staff Regulations these weightings could be adjusted before 31 December 1997 by a Council regulation establishing new weightings with effect from 1 July 1997 . In this event, the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials , former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 1997 adjustment. Article 6 1 . With effect from 16 May 1996, the weightings applicable to the remuneration of officials and other servants employed in the undermentioned country shall be as follows : United Kingdom (except Culham) 109,5 . 2 . With effect from 16 July 1996, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows : (') OJ No L 191 , 22. 7 . 1988 , p. 1 . No L 338/4 EN Official Journal of the European Communities 28 . 12. 96 If this retroactive adjustment necessitates the recovery of sums paid aid in excess, such recovery may be spread over a period of not more than 12 months from the date of entry into force of the decision on the 1997 annual adjustment. Article 7 With effect from 1 July 1996, the table in Article 10 ( 1 ) of Annex VII to the Staff Regula ­ tions shall be replaced by the following: Entitled to Not entitled to household household allowance allowance 1st to from 1st to from 15th day 16th day 15th day 16th day Bfrs per calendar day Al to A 3 and LA 3 2 506 1 181 1 721 989 A 4 to A 8 and LA 4 to LA 8 and category B 2 432 1 102 1 651 861 Other grades 2 206 1 027 1 420 710 Article 8 With effect from 1 July 1996, the allowances for shiftwork laid down in Article 1 of Regu ­ lation (ECSC, EEC, Euratom) No 300/76 (') shall be Bfrs 11 177, Bfrs 16 870 , Bfrs 18 446 and Bfrs 25 148 . Article 9 With effect from 1 July 1995, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 3,999750 . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1996 . For the Council The President S. BARRETT (') OJ No L 38 , 13 . 2 . 1976, p. 1 . Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ No L 124, 13 . 5 . 1987, p. 6) and last amended by Regulation (EC, Euratom, ECSC) No 2963/95 (OJ No L 310, 22 . 12. 1995, p. 1 ). (2) OJ No L 56, 4 . 3 . 1968 , p. 8 . Regulation as last amended by Regulation (EC, Euratom, ECSC) No 2963/95 (OJ No L 310 , 22. 12 . 1995, p. 1 ).